UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1573


LAUNEIL SANDERS,

                Plaintiff - Appellant,

          v.

BURTS TURNER AND RHODES, and its authorized insurance
representative; COUNTY OF SPARTANBURG, and its authorized
insurance representative,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.     R. Bryan Harwell, District
Judge. (7:13-cv-02946-RBH)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Launeil Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Launeil     Sanders   appeals   the   district    court’s       order

adopting    the   magistrate      judge’s    recommendation         to     dismiss

Sanders’ civil action pursuant to 28 U.S.C. § 1915(e)(2) (2012).

On appeal, we confine our review to the issues raised in the

Appellant’s brief.        See 4th Cir. R. 34(b).          Because Sanders’

informal brief does not challenge the basis for the district

court’s disposition, Sanders has forfeited appellate review of

the court’s order.        Accordingly, we affirm the district court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions    are    adequately   presented    in   the        materials

before   this   court    and   argument   would   not   aid   the    decisional

process.



                                                                          AFFIRMED




                                      2